Title: From Thomas Jefferson to John Barnes, 7 April 1822
From: Jefferson, Thomas
To: Barnes, John


Dear Sir
Monticello
Apr. 7. 22.
Your’s of Mar. 26. is duly recieved and I am truly thankful to you for your kind attention to the busts, which I have no doubt I shall safely recieve through the hands of Colo Peyton. I learn with pleasure the continuance of your health. that bodily activity should decline with age is a law of nature. I am very little able to walk, but I ride daily and without fatigue, and otherwise enjoy a goodly health. in one week more I enter my 80th year. the most pleasing information of your letter is the continuance of your chearfulness and good spirits, for that, after all, is the essence of happiness, that this may continue to whatever length of days you wish is the sincere prayer of yours ever & affectionately.Th: Jefferson